UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7492



In Re: PAUL NAGY,

                                                           Petitioner.




       On Petition for Writ of Mandamus. (CA-98-951-5-BR)


Submitted:   January 19, 2005           Decided:     February 11, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul Nagy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Nagy has filed a petition for writ of mandamus

seeking to have this court direct the district court to rule on

certain motions filed in March 2004.    On September 2, 2004, the

district court entered its order denying those motions and a motion

for expedited ruling on the motions.     Accordingly, although we

grant the motion to proceed in forma pauperis, we deny as moot the

petition for mandamus relief.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                  PETITION DENIED




                              - 2 -